Appellant, in his motion for rehearing, asserts that we erred in affirming the judgment of the trial court because there is no evidence to show that he, at the time he struck Mrs. Montgomery, entertained the specific intent to kill her.
The intent rests exclusively within the mind of the person committing the offense, the existence of which is inferred from the acts committed or words spoken. The law presumes that a person intends that which is the natural or probable consequence of his act. If a person is driving an automobile in such manner as to show a reckless disregard for the life of another, and in so doing runs upon or over the person who happens to be in the course of his travel, it shows an evil disposition from which an inference would arise that he intended the natural or probable consequences of his act. An automobile may not be a deadly weapon per se; yet if from the manner of its use it is likely or calculated to produce death, the presumption obtains that death was intended.
The testimony shows that appellant wanted Mrs. Montgomery to permit him to do a certain act to which she objected; that he then wanted her to do an act which was offensive to her and which she also declined to perform. She then got out of appellant's automobile and started walking up a narrow lane leading to the highway. Appellant, in his car, followed her up the narrow lane with the lights of his car shining brightly where there was nothing to have prevented him from seeing her going up that lane. Yet he ran upon and over her, inflicting grave and serious injuries upon her, and as she lay upon the ground screaming, he drove away leaving her lying helpless in a secluded spot. The instrument used, as well as the wounds inflicted, may be looked to in determining the intent of the offending party. We think this testimony is such that the jury could reasonably draw the conclusion that appellant intended to kill Mrs. Montgomery, and no doubt she would have died if some Mexican had not discovered her the next day about noon. What other conclusion could any fair minded jury arrive at from the testimony?
Being of the opinion that the case was properly disposed of on the original submission, the appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has *Page 409 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.